UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. Iman Fund Schedule of Investments August 31, 2011 (Unaudited) (Classifications are based on the North American Industry Classification System) Shares Value COMMON STOCKS - 98.6% Agriculture, Construction & Mining Machinery Manufacturing - 1.5% FMC Technologies, Inc. (a) $ National Oilwell Varco Inc. Air Freight & Logistics - 1.1% United Parcel Service, Inc. - Class B Architectural, Engineering & Related Services - 0.5% McDermott International, Inc. (a)(b) Audio & Video Equipment Manufacturing - 0.3% Harman International Industries, Inc. Basic Chemical Manufacturing - 0.2% Cameco Corp. (b) Beverage Manufacturing - 2.4% The Coca Cola Co. Building Equipment Contractors - 0.3% Quanta Services, Inc. (a) Building Material & Supplies Dealers - 1.5% Fastenal Co. Clothing Stores - 1.1% The TJX Companies, Inc. Coal Mining - 0.7% Peabody Energy Corp. Commercial Services - 1.5% Apollo Group, Inc. - Class A (a) Communications Equipment Manufacturing - 2.6% ADTRAN, Inc. QUALCOMM, Inc. Research In Motion Ltd. (a)(b) Trimble Navigation Ltd. (a) Computer & Peripheral Equipment Manufacturing - 3.6% Apple Inc. (a) EMC Corp. (a) International Business Machines Corp. (IBM) Computer Systems Design & Related Services - 2.0% Accenture PLC - Class A (b) ICG Group Inc. (a) Riverbed Technology, Inc. (a) Data Processing, Hosting & Related Services - 0.2% Juniper Networks, Inc. (a) Electrical Equipment & Component Manufacturing - 1.0% ABB Ltd. - ADR (b) Corning Inc. Electronic Shopping & Mail-Order Houses - 0.5% Amazon.com, Inc. (a) Elementary & Secondary Schools - 0.3% Strayer Education, Inc. Engine, Turbine & Power Transmission Equipment Manufacturing - 0.5% Cummins, Inc. Freight Transportation Arrangement - 1.8% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. Grain & Oilseed Milling - 0.8% Unilever NV - NY Reg. Shares - ADR (b) Health & Personal Care Stores - 0.2% Express Scripts, Inc. (a) Home Furnishings Stores - 0.5% Bed Bath & Beyond, Inc. (a) Williams-Sonoma, Inc. Industrial Machinery Manufacturing - 1.6% ASML Holding N.V. - NY Reg. Shares - ADR (b) Lam Research Corp. (a) Information Services - 0.3% Google Inc. (a) Internet & Catalog Retail - 0.6% eBay Inc. (a) Machinery, Equipment & Supplies Merchant Wholesalers - 0.9% Applied Industrial Technologies, Inc. Management, Scientific & Technical Consulting Services - 0.7% Salesforce.com, Inc. (a) Manufacturing & Reproducing Magnetic & Optical Media - 0.7% Gentex Corp. Medical Equipment & Supplies Manufacturing - 6.0% Becton, Dickinson & Co. C.R. Bard, Inc. DENTSPLY International, Inc. The Estee Lauder Co. Inc. STERIS Corp. Thermo Fisher Scientific, Inc. (a) Varian Medical Systems, Inc. (a) Metal Ore Mining - 14.3% Agnico-Eagle Mines Ltd. (b) BHP Billiton Ltd. - ADR (b) Compania de Minas Buenaventura S.A. - ADR (b) Eldorado Gold Corp. (b) Freeport-McMoRan Copper & Gold, Inc. Gold Fields Ltd. - ADR (b) Gold Resource Corp. Goldcorp, Inc. (b) IAMGOLD Corp. (b) International Tower Hill Mines Ltd. (a)(b) Ivanhoe Mines Ltd. (a) Kinross Gold Corp. (b) Pan American Silver Corp. (b) Randgold Resources Ltd. - ADR (b) Silver Wheaton Corp. (b) Vale SA - ADR (b) Yamana Gold Inc. (b) Miscellaneous Store Retailers - 1.6% PetSmart, Inc. Motor Vehicle Parts Manufacturing - 0.2% WABCO Holdings, Inc. (a) Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 0.5% FLIR Systems, Inc. St. Jude Medical, Inc. Nonmetallic Mineral Mining & Quarrying - 0.7% Potash Corp. of Saskatchewan Inc. (b) Office Administrative Services - 1.3% Gartner, Inc. (a) Paychex, Inc. Oil & Gas Extraction - 2.6% Apache Corp. Continental Resources, Inc. (a) Occidental Petroleum Corp. Southwestern Energy Co. (a) Other Electrical Equipment & Component Manufacturing - 1.0% Emerson Electric Co. Other Fabricated Metal Product Manufacturing - 0.2% Parker Hannifin Corp. Other General Merchandise Stores - 1.5% O'Reilly Automotive, Inc. (a) Other General Purpose Machinery Manufacturing - 1.5% Flowserve Corp. Gardner Denver Inc. The Gorman-Rupp Co. Other Professional, Scientific & Technical Services - 1.3% IHS, Inc. - Class A (a) Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 1.9% Monsanto Co. The Mosaic Co. Petroleum & Coal Products Manufacturing - 3.6% Chevron Corp. Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing - 9.3% Amarin Corp PLC - ADR (a)(b) Ardea Biosciences, Inc. (a) BioMarin Pharmaceutical Inc. (a) Durect Corp. (a) Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Impax Laboratories, Inc. (a) Johnson & Johnson MAP Pharmaceuticals, Inc. (a) Mead Johnson Nutrition Co. Merck & Co., Inc. Novartis AG - ADR (b) Salix Pharmaceuticals, Ltd. (a) Shire PLC - ADR (b) United Therapeutics Corp. (a) Vertex Pharmaceuticals Inc. (a) Plastics Product Manufacturing - 0.9% Raven Industries, Inc. Professional & Commercial Equipment & Supplies Merchant Wholesalers - 1.2% Henry Schein, Inc. (a) Scientific Research & Development Services - 2.8% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. (a) Celgene Corp. (a) Covance, Inc. (a) Ironwood Pharmaceuticals, Inc. (a) Seafood Product Preparation & Packaging - 0.7% Omega Protein Corp. (a) Semiconductor & Other Electronic Component Manufacturing - 4.2% Cree, Inc. (a) Intel Corp. JDS Uniphase Corp. (a) Microchip Technology Inc. Texas Instruments Inc. Xilinx, Inc. Soap, Cleaning Compound & Toilet Preparation Manufacturing - 0.8% Colgate-Palmolive Co. Tupperware Brands Corp. Software Publishers - 6.3% Adobe Systems, Inc. (a) Intuit Inc. (a) Microsoft Corp. Nuance Communications, Inc. (a) Oracle Corp. TIBCO Software, Inc. (a) Support Activities for Mining - 1.9% Halliburton Co. Patterson-UTI Energy, Inc. Schlumberger Ltd. (b) Textiles, Apparel & Luxury Goods - 0.8% Nike, Inc. - Class B Utility System Construction - 0.3% Fluor Corp. Waste Treatment & Disposal - 0.5% US Ecology, Inc. Wholesale Electronic Markets & Agents and Brokers - 0.8% Genuine Parts Co. TOTAL COMMON STOCKS (Cost $31,773,275) PREFERRED STOCKS - 1.1% Metal Ore Mining - 1.1% Vale SA - ADR (b) TOTAL PREFERRED STOCKS (Cost $375,296) Total Investments(Cost $32,148,571) - 99.7% Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% Percentages are stated as a percent of net assets. ADR - American Depositary Receipt PLC - Public Limited Company (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Net unrealized appreciation on investments $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2011 (Unaudited) The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks — — Preferred Stocks — — Total* — — *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. There were no significant transfers into or out of Level, 1, Level 2 or Level 3 fair value measurements during the reporting period for the Fund, as compared to their classification from the most recent annual report. It is the Fund's policy to consider transfers into or out of Level 1, Level 2 or Level 3 as of the end of the reporting period. In May 2011, the FASB issued AU No. 2011-04 "Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements" in GAAP and the International Financial Reporting Standards ("IFRSs"). ASU No. 2011-04 amends FASB ASC Topic 820, Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRSs. ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years. Management is currently evaluating the impact of these amendments and does not believe they will have a material impact on the Company's financial statements. Derivatives and Hedging Activities at August 31, 2011 (Unaudited) The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position.The standard does not have any impact on the Fund's financial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act.Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By/s/ Bassam Osman . Bassam Osman, President Date10/7/2011 . Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By/s/ Bassam Osman . Bassam Osman, President Date10/7/2011 . By/s/ Mohammad Basheeruddin . Mohammad Basheeruddin, Treasurer Date10/7/2011 .
